DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is responsive to the application filed April 21, 2021 and Preliminary Amendment filed on April 21, 2021, in which claims 1-15 have been amended. No claims have been canceled nor newly added.
Thus, claims 1-15 are pending for examination.
Examiner Notes
3.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections

5.	Claims  12, and 13, are objected under 37 CFR 1.75 as being a substantial duplicate of claims 1 and  4, respectively.
	When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
As per claims 12 and 13, recites to include limitation are substantial duplicate within claims 1 and 4, recitation, respectively. It is to note that the only difference are “device” and “system”. Appropriate correction is required. 
Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

7.	The claim 14 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
8.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“an update management electronic control unit that performs the process…” and “a load management electronic control unit that performs the process…” in claim 14.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14, recites  limitations, “an update management electronic control unit that performs the process… and a load management electronic control unit that performs the process…” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In view of Fig. 4 of instant application including corresponds components: an update management device 200 (equates to an update management electronic control unit) and  a load management device 300 (equates to a load management electronic control unit) are merely belong to the update management system 400 for providing different functionalities, but, it does not disclose corresponding hardware structure that provide claims functionalities, especially, the disclosure does not provide clear structural support for performing claims steps such as that perform process…; it is further to note that the update management device 200 and load management device 300 appear to be within the ECU 2_2 and ECU2_3 of Fig.1 respectively, but it is unclear whether the ECU ( hardware) are used to carry on the functions of the above steps (i.e. performs the process etc.).
 Therefore, the claim 14 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.	Claim 1-9 and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fox (US 2019/0034256 A1, hereinafter Fox).
As per claims 1, 12, and 15, Fox discloses an update management method for managing software update of a plurality of electronic control units (ECUs) included in an in-vehicle network --(e.g., determine whether one or more ECUs installed in one or more vehicles 104 need to be updated, etc. within network communicating device 106 – see at least 0055-0056, FIG. 1A, and associated text), the update management method comprising:
acquiring load information indicating a load of each of the plurality of electronic control units, performance information indicating a performance of each of the plurality of electronic control units, and configuration information indicating a configuration of the in-vehicle network – (e.g., pulling data reports of ECUs within vehicles 104s – see at least 0091, 0092, 0095, 0097, 0105, 0154, and 0158, and associated text); and, 
selecting a restoration execution electronic control unit that executes a restoration process of update data from among the plurality of electronic control units using the load information, the performance information, and the configuration information which are acquired – (e.g., upon the pulling data report, instructed to perform a roll-back to a prior version of ECU software – see at least 0091,0154, 0160, and associated text).
Further regarding to claim 12, Fox discloses an update management system (e.g., system 100, Fig. 1A – see at least 0055)  for implementing method steps as of claim 1 above. 
Further regarding to claim 15, Fox discloses an update management device (e.g., system 100, Fig. 1A – see at least 0055)for implementing method steps as of claim 1 above. 
As to claim 2, Fox discloses wherein the processes further include selecting a transmission route of the update data in the in-vehicle network using the load information, the performance information, and the configuration information which are acquired – (e.g., upon the pulling data report, instructed to perform update to a new version of ECU software for bandwidth transmit efficiency  – see at least 0071, 0091, 0110, 0154, 0160, and associated text).
As to claim 3, Fox discloses wherein the processes further include selecting the restoration execution electronic control unit and the transmission route on a basis of total time of time required for execution of the restoration process and time required for transmission of the update data in the in-vehicle network – see at least 0071, 0091, 0110, 0154, 0160, and associated text.
  As to claim 4, Fox discloses wherein the processes further include periodically collecting dynamic information, and  the load information and the performance information include the dynamic information --(e.g., collecting the report data from the ECUs within 10 minutes – see at least 0071, 0110, 0154, and associated text).  
As to claim 5, Fox discloses wherein the performance information includes at least one of information indicating a processing speed of a processor in each of the plurality of electronic control units, information indicating a capacity of an area which is included in a non-volatile memory in each of the plurality of electronic control units and which can be used for storing the update data, or  information indicating a capacity of a volatile memory in each of the plurality of electronic control units– (e.g., pulling data reports of ECUs within vehicles 104s – see at least 0091, 0092, 0095, 0097 010105, 0154, and 0158, and associated text).  
As to claim 6, Fox discloses wherein the load information includes at least one of information indicating a usage rate of a processor in each of the plurality of electronic control units or information indicating a usage rate of a volatile memory in each of the plurality of electronic control units– (e.g., pulling data reports of ECUs within vehicles 104s – see at least 0091, 0092, 0095, 0097 010105, 0154, and 0158, and associated text).  
As to claim 7, Fox discloses wherein the plurality of electronic control units freely communicate with each other via a plurality of partial routes in the in-vehicle network, and the configuration information includes information indicating a connection relationship among the plurality of electronic control units in the in-vehicle network and information indicating a communication speed assigned to each of the plurality of partial routes—see at least 0091, 0092, 0110, 0160, and associated text.  
As to claim 8, Fox discloses wherein the update data includes data to be used for entire update of software of an update target electronic control unit among the plurality of electronic control units  -- (e.g., replace the entire content of  software for the ECUs – see least 0130, and associated text).  
As to claim 9, Fox discloses wherein the update data includes data to be used for differential update of software of an update target electronic control unit among the plurality of electronic control units –see at least 0007, 0114, 0119, and associated text.  
As to claim 13, Fox discloses further comprising: a processor to execute a program; and a memory to store the program which, when executed by the processor, performs a process of periodically collecting dynamic information, wherein the load information and the performance information include the dynamic information--(e.g., collecting the report data from the ECUs within 10 minutes – see at least 0071, 0110, 0154, and associated text).  
As to claim  14, Fox discloses wherein the plurality of electronic control units includes an update management electronic control unit that performs the processes of acquiring the load information, the performance information, and the configuration information and of selecting the restoration execution electronic control unit, a load management electronic control unit that performs the process of collecting the dynamic information, and a collection target electronic control unit from which the dynamic information is to be collected by the load management electronic control unit – see at least 0091, 0092, 0095, 0097,  0105, 0154, and 0158, and associated text, and 
in the in-vehicle network, the update management electronic control unit and the load management electronic control unit can directly communicate with each other, the load management electronic control unit and the collection target electronic control unit can directly communicate with each other, and the update management electronic control unit and the collection target electronic control unit cannot directly communicate with each other --see at least 0091, 0092, 0110, 0160, and associated text.  
Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fox in view of Jayaraman et al. (US 20200034134 A1, hereinafter Jayaraman).
As to claim 10, Fox does not explicitly disclose, but Jayaraman, in an analogous art, discloses wherein the restoration process includes a process of decompressing the update data in a case where the update data is compressed – (e.g., computing platform 104 is in communication with the server 192 via a wireless network 190 to perform OTA software update to the target ECU 180.The computing platform 104 may perform decryption 226 on the received data before sending to ECU 180 for writing. Alternatively, the decompression 222 and decryption 226 may be performed at the target ECU 180 during restoring process – see Jayaraman, at least 0026-0027, Fig. 2, and associated text). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jayaraman’s teaching on Fox’s teaching since doing so would promote security purposes during update and restoring process. 
As to claim 11, Fox does not explicitly disclose, but Jayaraman, in an analogous art, discloses wherein the restoration process includes a process of decrypting the update data in a case where the update data is encrypted– (e.g., computing platform 104 is in communication with the server 192 via a wireless network 190 to perform OTA software update to the target ECU 180.The computing platform 104 may perform decryption 226 on the received data before sending to ECU 180 for writing. Alternatively, the decompression 222 and decryption 226 may be performed at the target ECU 180 during restoring process – see Jayaraman, at least 0026-0027, Fig. 2, and associated text). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jayaraman’s teaching on Fox’s teaching since doing so would promote security purposes during update and restoring process. 
Conclusion
15.	The prior art made of record and not relied upon (cited on 892 form) isconsidered pertinent to application disclosure. 
KUROSAWA et al. (US 20180246711 A1) disclose provide an in-vehicle control device, a program update system, and program update software which make it possible to achieve restoration processing of differential reprogramming even in an in-vehicle control device using a microcomputer having a built-in flash memory using a small amount of RAM and composed of large blocks, and are capable of restoring a new program in a short time by decreasing the size of differential data even for a new program to which major changes have been made.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARINA LEE/Primary Examiner, Art Unit 2192